Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 1 of 20 PageID: 54




David R. King
dking@herrick.com
Leah Kelman
lkelman@herrick.com
HERRICK FEINSTEIN LLP
One Gateway Center
Newark, New Jersey 07102
(973) 274-2000

Richard S. Mandel (to be admitted pro hac vice)
Jonathan Z. King (to be admitted pro hac vice)
COWAN, LIEBOWITZ & LATMAN, P.C.
114 West 47th Street
New York, NY 10036
(212) 790-9200

Attorneys for Plaintiffs
Promotion In Motion, Inc. and Welch Foods Inc., A Cooperative

                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

------------------------------------------------------------x

PROMOTION IN MOTION, INC., and
WELCH FOODS INC., A COOPERATIVE
                                                                2:20-CV-20283-MCA-MAH
                             Plaintiffs,
                                                                AMENDED COMPLAINT
                 v.

KERVAN USA LLC,

                             Defendant.

-----------------------------------------------------------x

            Plaintiffs Promotion In Motion, Inc. (“PIM”) and Welch Foods Inc., A Cooperative

(“Welch”), by and through their undersigned attorneys, as and for their Amended Complaint in

this action against Kervan USA LLC (“Kervan”), having an address at 1139 Lehigh Ave., Suite

300 C, Whitehall, Pennsylvania 18052-5518, allege as follows:




HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 2 of 20 PageID: 55




                                     NATURE OF THE ACTION

             1.   Plaintiffs bring this action for trade dress infringement, false designation of origin

and unfair competition under the Lanham Act, 15 U.S.C. § 1051 et seq., and corresponding state

law, and for breach of contract, to halt Defendant’s infringement of the distinctive and highly

recognizable packaging trade dress for the market-leading WELCH’S FRUIT SNACKS product.

                                               PARTIES

            2.    PIM is a Delaware corporation with a principal place of business at 25 Commerce

Drive, Allendale, New Jersey 07401. PIM is in the business of developing, manufacturing,

marketing, and distributing branded confectionery, snack and candy products.

            3.    Welch is a Michigan cooperative corporation with a principal place of business at

300 Baker Avenue, Suite 101, Concord, MA 01732. Welch is the cooperative marketing arm of

the National Grape Co-Operative Association, a cooperative of grape farmers. Welch

manufactures and markets grape juices and other food and beverage products.

            4.    Upon information and belief, Defendant Kervan is a Pennsylvania limited liability

company with a principal place of business at 1139 Lehigh Ave., Suite 300 C, Whitehall,

Pennsylvania 18052-5518. Upon information and belief, Kervan is in the business of

manufacturing and importing various candy products for sale in the United States.

                                   JURISDICTION AND VENUE

            5.    This Court has jurisdiction over the claims pursuant to 15 U.S.C. § 1121 and 28

U.S.C §§ 1331 and 1338, and pursuant to principles of supplemental jurisdiction.

            6.    This Court has personal jurisdiction over Kervan because, upon information and

belief, it is doing business in New Jersey, has committed tortious acts within New Jersey by

selling the infringing products from which this dispute arises in this jurisdiction and has



                                                    2
HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 3 of 20 PageID: 56




consented to jurisdiction in this Court with respect to disputes arising out of the Settlement

Agreement.

            7.   Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) and (c).

                                               FACTS

The Successful and Famous WELCH’S FRUIT SNACKS Product and Trade Dress

            8.   In developing its own proprietary candy brands, PIM expends great effort in

creating appealing and distinctive recipes, formulas, product attributes, shapes, graphics, brand

names and packaging to distinguish its products in the marketplace.

            9.   One of PIM’s most successful products is WELCH’S FRUIT SNACKS, which

was introduced in 2001. WELCH’S FRUIT SNACKS is the market leader in its category and is

widely familiar to millions of consumers in the United States.

          10.    PIM markets its WELCH’S FRUIT SNACKS pursuant to an exclusive license

from Welch, which has granted PIM the exclusive right to use the WELCH’S trademark and

variations on that mark in connection with fruit snacks.

          11.    WELCH’S FRUIT SNACKS boasts a unique and appealing recipe, flavor profile,

trade dress and packaging design, each of which distinguishes the product in the marketplace.

          12.    Unlike many other branded fruit snack products, WELCH’S FRUIT SNACKS is

made with real fruit and is based on a sophisticated recipe and preparation that provide a better

quality taste and texture than competitive products. This closely guarded recipe and flavor

profile give PIM’s product a competitive edge in the marketplace.

          13.    WELCH’S FRUIT SNACKS also uses a distinctive and now famous trade dress

and packaging design, which has consisted of the same primary elements and carried the same

basic overall look since inception (“the WELCH’S FRUIT SNACKS Trade Dress”). While the

product is sold in various different box, bag and flavor configurations, the WELCH’S FRUIT

                                                   3
HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 4 of 20 PageID: 57




SNACKS Trade Dress is consistent across these various packages and serves to identify and

distinguish the product as the highest quality fruit snacks available. As set forth below, while

keeping the same critical trade dress elements that consumers use to recognize the brand, the

WELCH’S FRUIT SNACKS Trade Dress also appears in holiday versions that add holiday-

themed imagery to correspond to certain sales seasons.

          14.    The WELCH’S FRUIT SNACKS Trade Dress is the amalgam of many different

elements that feature a white central panel or box with the term “Fruit Snacks” in blue lettering

centered over a curved arc, all surrounded by a contrasting colored background. The white panel

is also surrounded by a lined blue edging, and a stacked and photorealistic assortment of fruit

items extending out along the right and left edges and bottom of the panel. The top of the

package uses the tagline “Fruit is our 1st Ingredient!,” while the phrase “Family Farmer Owned”

appears directly beneath the WELCH’s brand name.

          15.    The most popular and best performing version of the product is WELCH’S

MIXED FRUIT FRUIT SNACKS, which boasts unequaled sales per point of distribution in the

grocery retail channel and is the single best performing item in the entire fruit snacks category.

Consistent with the WELCH’S FRUIT SNACKS Trade Dress, WELCH’S MIXED FRUIT

FRUIT SNACKS is sold in various sized boxes and bags featuring the familiar elements

described above. A copy of the WELCH’S FRUIT SNACKS Trade Dress for the WELCH’S

MIXED FRUIT FRUIT SNACKS is depicted below:




                                                 4
HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 5 of 20 PageID: 58




       16.       Other versions of WELCH’S FRUIT SNACKS feature the same basic trade dress

with modest adjustments in background color and the depicted fruit. For example, the popular

WELCH’S BERRIES ‘N CHERRIES FRUIT SNACKS and WELCH’S FRUIT PUNCH FRUIT

SNACKS feature a graphically similar design, with only changes to the background color and

particular fruit depicted. Examples of bags of these products appear below:




                                               5
HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 6 of 20 PageID: 59




          17.    The Christmas holiday-themed version of the WELCH’S FRUIT SNACKS Trade

Dress carries forward the brand’s key visual presentation, such as the central white panel and

central display of the vertically stacked words “FRUIT SNACKS” in blue lettering. It replaces

the fruit located along the sides of the package with Christmas-shaped individual fruit snack

pieces, and adds other holiday imagery, including evergreen branches, as shown below:




          18.    For Valentine’s Day, Plaintiffs have also incorporated the key visual elements of

the WELCH’S FRUIT SNACKS Trade Dress into a holiday-themed presentation, again

featuring the central white panel and blue lettering and combining it with clusters of hearts along

the side and bottom of the packaging, as shown below:




                                                  6
HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 7 of 20 PageID: 60




          19.    The WELCH’S FRUIT SNACKS Trade Dress is inherently distinctive and non-

functional. As evidenced by the numerous third party products that use an entirely different

graphic design, the WELCH’S FRUIT SNACKS Trade Dress represents a series of arbitrary,

artistic design choices creating a unique overall selling image and brand presentation that serve

to identify WELCH’S FRUIT SNACKS and distinguish the products from others in the

marketplace.

          20.    WELCH’S FRUIT SNACKS has been a consistent and stunning commercial

success since the product was first introduced. PIM’s sales of Welch’s Fruit Snacks at the

wholesale level exceeded $375 million in calendar year 2019, during which more than 2 billion

packs were sold. Since the brand’s introduction, PIM has sold more than $2 billion of the

product at wholesale.

          21.    PIM aggressively promotes WELCH’S FRUIT SNACKS through various media.

It attends numerous trade shows every year, and advertises the product in national magazines,

newspaper free standing inserts, billboards, in-store signage, social media (Facebook, Instagram,

Twitter, YouTube), various websites, theme parks and more. WELCH’S FRUIT SNACKS

frequently appears in magazines, web blogs, and television news segments in connection with

trends in snacking. Since 2015, PIM has expended approximately $50 million dollars in

promoting the brand.

          22.    In virtually all advertisements and promotions, the WELCH’S FRUIT SNACKS

Trade Dress is prominently depicted, because it serves as such a strong source identifier.

          23.    WELCH’S FRUIT SNACKS is also heavily promoted by major retail chains of

all types in their own widely circulated weekly flyers reaching tens of millions of consumers

weekly. Retailers for WELCH’S FRUIT SNACKS advertise the product in mailers, print ads,



                                                 7
HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 8 of 20 PageID: 61




online and various other media, and also provide various promotional offers and discounts to

stimulate sales of the product. And again, such advertisements invariably depict the product

itself, so that the familiar the WELCH’S FRUIT SNACKS Trade Dress is displayed time and

again to consumers.

          24.    WELCH’S FRUIT SNACKS is distributed, sold, marketed and promoted through

virtually all available trade channels and reaches millions upon millions of consumers on an

ongoing basis. These trade channels include, without limitation, grocery stores, drug stores, big

box stores, club stores, specialty retailers, convenience stores, dollar stores, petroleum/gas

retailers, vending, foodservice, hospitality, and the concessions and fundraising markets.

          25.    WELCH’S FRUIT SNACKS is the undisputed leader in its class of product and is

rated as the number one brand of real fruit snacks in household penetration, loyalty, and purchase

rates.

          26.    As a result of the enormous commercial success and years of promotion of

WELCH’S FRUIT SNACKS, the WELCH’S FRUIT SNACKS Trade Dress has become

extremely well-known to consumers and the trade as identifying real fruit snacks of the highest

quality.

          27.    The WELCH’S FRUIT SNACKS Trade Dress is inherently distinctive and has

also acquired secondary meaning among the relevant class of consumers and the trade.

          28.    The WELCH’S FRUIT SNACKS Trade Dress has acquired significant goodwill

and represents intellectual property of tremendous value.

Kervan’s History Of Unlawful Conduct

          29.    Defendant Kervan is engaged in a concerted plan to siphon off the goodwill that

Plaintiffs have spent years in cultivating for the WELCH’S FRUIT SNACKS Trade Dress.

Kervan commenced this unlawful conduct several years ago, provoking prior litigation, and has

                                                  8
HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 9 of 20 PageID: 62




now embarked on a new pattern of infringement that causes new and additional irreparable harm

to PIM’s valuable intellectual property.

          30.    In 2018, Kervan announced that it had entered into a long-term licensing

partnership with Sunkist Growers, Inc. (“Sunkist”) to introduce a line of gummy fruit candies.

The initial version of the packaging introduced for that product closely copied the WELCH’S

FRUIT SNACKS Trade Dress, as shown below in the side-by-side comparison of three iterations

of the parties’ respective products being sold at that time:




                                                  9
HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 10 of 20 PageID: 63




           31.    As is apparent from the above comparisons, Kervan’s original packaging for its

 SUNKIST FRUIT GUMMIES product lifted the most distinctive elements of the WELCH’S

 FRUIT SNACKS Trade Dress, arranged those elements in a nearly identical fashion, and


                                                 10
 HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 11 of 20 PageID: 64




 combined them with replicas of the taglines associated with WELCH’S FRUIT SNACKS. As a

 result, Plaintiffs brought suit in this Court against Kervan, Case 2:18-cv-11670-MCA-MAH (the

 “Prior Action”), alleging that the original Kervan packaging infringed the WELCH’S FRUIT

 SNACKS Trade Dress under federal and state law.

           32.    The parties resolved the Prior Action by entering into a settlement agreement

 effective as of October 23, 2018 (the “Settlement Agreement”), which also provided for the entry

 of a Final Order and Judgment on Consent (the “Consent Judgment”). The Consent Judgment

 was signed by the Court and entered on the docket on November 14, 2018.

           33.    Both the Settlement Agreement and the Consent Judgment prohibited Kervan

 from using its original packaging design that was the subject of the Prior Action and any

 packaging, designs, shapes, colors, trade dress, product configuration or other materials

 confusingly similar to the WELCH’S FRUIT SNACKS Trade Dress

           34.    Under both the Settlement Agreement and Consent Judgment, Plaintiffs expressly

 approved a revised version of the SUNKIST Fruit Gummies product pictured below (the

 “Revised Kervan Packaging”):




                                                  11
 HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 12 of 20 PageID: 65




           35.    Among other things, the Revised Kervan Packaging adopted a different color

 scheme for the mixed fruit version of the product (moving from blue to yellow), eliminated the

 central white panel that appears as a prominent feature of the WELCH’S FRUIT SNACKS Trade

 Dress and replaced the use of stacked fruit cascading along the sides and bottom of the

 packaging with an array of fruit in a basket at the bottom of the package.

           36.    Pursuant to paragraph 7 of the Settlement Agreement, if Kervan planned to revise

 the approved Revised Kervan Packaging, it had the option to submit its new packaging to PIM in

 order to ascertain whether PIM objected to such packaging as violating its rights.

           37.    Kervan recently introduced a new and infringing Christmas version of its

 packaging shown below (the “Kervan Christmas Packaging”). Notably, Kervan did not avail

 itself of the option provided under the Settlement Agreement, likely because the Kervan

 Christmas Packaging reverts to many of the infringing graphic elements that provoked the Prior

 Action, as shown below:




           38.    Among other elements, the Kervan Christmas Packaging re-introduces the central

 white panel that Kervan agreed to eliminate in the Settlement Agreement and Consent Judgment.



                                                 12
 HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 13 of 20 PageID: 66




 It further obscures the basket design in the approved Kervan packaging under a dense depiction

 of fruit, and it positions the individual holiday pieces along the sides of the white panel in a

 manner that is evocative of the WELCH’S FRUIT SNACKS stacked fruit arrangement. The

 overall look of the Kervan Christmas Packaging is not only a marked departure from the

 approved Kervan Revised Packaging, but it is more closely similar to the WELCH’S FRUIT

 SNACKS Trade Dress than the original Kervan packaging that Kervan agreed to eliminate in the

 Settlement Agreement and Consent Judgment.

           39.    To make matters worse, the Kervan Christmas Packaging is also carefully

 designed to track the presentation found in the corresponding holiday packaging format used for

 WELCH’S FRUIT SNACKS proximate to the Christmas season. The Kervan Christmas

 Packaging replicates the number of holiday themed pieces displayed on either side of the

 WELCH’S FRUIT SNACKS holiday package, with two on one side and three on the other. It

 adopts an identical background design featuring specks of white snow against a light

 background, and locates evergreen branches and other Christmas imagery around the periphery

 of the package, as shown in the comparison below:




                                                  13
 HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 14 of 20 PageID: 67




           40.    The net result of these changes is that the Kervan Christmas Packaging mimics

 the distinctive layout, graphics and imagery of the WELCH’S FRUIT SNACKS Trade Dress, in

 both its standard and holiday versions, in ways similar to the original Kevan packaging that led

 to the Prior Action. Indeed, the Kervan Christmas Packaging tracks the WELCH’S FRUIT

 SNACKS Trade Dress even more closely than Kervan’s original infringing design. These

 similarities are not accidental, but rather they reflect a studied effort to circumvent the Consent

 Judgment and copy the WELCH’S FRUIT SNACKS Trade Dress.

           41.    Not content with this infringement, Kervan has now expanded its copycat tactics

 to its recently introduced Valentine’s Day packaging. This latest effort at infringement again

 deviates from the changes implemented in the Revised Kervan Packaging by reincorporating a

 central white background, replacing the basket with a stacked fruit array at the bottom of the

 package and also reproducing the array of hearts found in Plaintiffs’ latest Valentine’s Day

 packaging format (the “Kervan Valentine’s Day Packaging”).

           42.    Moreover, upon information and belief, the Kervan Valentine’s Day Packaging

 also copies prototype packaging that PIM previewed to Dollar General in presentations made in

 December 2019 and May 2020. Images showing the Valentine’s Day packaging designs PIM

 showed to Dollar General and the knock-off Kervan Valentine’s Day Packaging later introduced

 by Kervan at that same retailer are pictured below:




                                                  14
 HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 15 of 20 PageID: 68




           43.    Despite its undisputed awareness of Plaintiffs’ rights and Kervan’s commitments

 in the Consent Judgment, Kervan has instead chosen to move closer to the WELCH’S FRUIT

 SNACKS Trade Dress in what is, upon information and belief, a deliberate effort to stalk the

 WELCH’S FRUIT SNACKS brand by drawing unlawfully upon the selling power of Plaintiffs’

 famous intellectual property. Indeed, upon information and belief, Kervan has offered both the

 infringing Kervan Christmas Packaging and the Kervan Valentine’s Day Packaging to the Dollar



                                                 15
 HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 16 of 20 PageID: 69




 General retailer chain as cheaper knock-off replacements of the WELCH’S FRUIT SNACKS

 holiday designs that PIM had previously offered to the same retailer.

           44.    The SUNKIST FRUIT GUMMIES holiday product has been and will be targeted

 and promoted to the same classes of consumers to whom WELCH’S FRUIT SNACKS are

 marketed and sold.

           45.    Because WELCH’S FRUIT SNACKS and SUNKIST FRUIT GUMMIES

 products are relatively low-cost impulse purchases, the consumers purchasing them are apt to be

 less discerning in distinguishing products and are thus acutely vulnerable to confusion.

           46.    Kervan’s SUNKIST FRUIT GUMMIES holiday products and their associated

 Kervan Christmas Packaging and Kervan Valentine’s Day Packaging are likely to cause

 confusion, mistake and deception among consumers as to the source and origin of such goods,

 and are likely to deceive the public into believing that Kervan’s goods originate from, are

 associated with or are authorized or licensed by the producers of WELCH’S FRUIT SNACKS,

 or that Kervan’s goods are from the same source, all to the damage and detriment of Plaintiffs’

 goodwill, reputation, and sales.

           47.     Upon information and belief, by virtue of its unlawful conduct, Kervan has made

 and will make substantial profits and gains to which it is not in law or equity entitled.

           48.    As a result of Kervan’s actions, Plaintiffs have been and will be damaged in an

 amount to be determined at trial.

           49.    PIM has demanded that Kervan immediately cease any plans to distribute

 products in the Kervan Christmas Packaging, but Kervan has resisted making any changes to the

 packaging. Indeed, Kervan’s introduction of the Kervan Valentine’s Day Packaging only serves




                                                  16
 HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 17 of 20 PageID: 70




 to confirm that nothing but a court order will prevent Kervan from continuing with its efforts to

 copy the WELCH’S FRUIT SNACKS Trade Dress.

           50.    Kervan’s unlawful activities will cause irreparable harm and injury to Plaintiffs,

 the reputation and the goodwill associated with the WELCH’S FRUIT SNACKS Trade Dress,

 and Plaintiffs have no adequate remedy at law.

                                   FIRST CLAIM FOR RELIEF
                           (Violation of Section 43(a) of the Lanham Act)

           51.    Plaintiffs repeat and reincorporate the allegations contained in Paragraphs 1-50

 above as if fully set forth herein.

           52.    Kervan’s promotion and sale of the SUNKIST FRUIT GUMMIES holiday

 product in the Kervan Christmas Packaging and Kervan Valentine’s Day Packaging, as described

 above, violates the WELCH’S FRUIT SNACKS Trade Dress for the WELCH’S FRUIT

 SNACKS regular and holiday products, and constitutes trade dress infringement, false

 designations of origin, and unfair competition in violation of section 43(a) of the Lanham Act, 15

 U.S.C. §1125(a)(1)(A).

                                SECOND CLAIM FOR RELIEF
                  (Breach of the Settlement Agreement and Consent Judgment)

           53.    Plaintiffs repeat and reincorporate the allegations contained in Paragraphs 1-50

 above as if fully set forth herein.

           54.    The Settlement Agreement and Consent Judgment created pursuant thereto

 constitute valid and binding contracts.

           55.    Plaintiffs have fully performed all their obligations under the Settlement

 Agreement and Consent Judgment.




                                                   17
 HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 18 of 20 PageID: 71




           56.     Kervan’s promotion and sale of the SUNKIST FRUIT GUMMIES holiday

 product in the Kervan Christmas Packaging and Kervan Valentine’s Day Packaging, as described

 above, constitutes use of packaging, designs, colors and trade dress that is confusingly similar to

 the WELCH’S FRUIT SNACKS Trade Dress, in material breach of the Settlement Agreement

 and Consent Judgment, resulting in damage to Plaintiffs.

                                    THIRD CLAIM FOR RELIEF
                                       (Unfair Competition)

           57.     Plaintiffs repeat and reincorporate the allegations contained in Paragraphs 1-50

 above with the same force and effect as if set forth herein.

           58.     Kervan’s promotion and sale of the SUNKIST FRUIT GUMMIES holiday

 products in the Kervan Christmas Packaging and Kervan Valentine’s Day Packaging, as

 described above, constitute unfair competition in violation of the common law of the State of

 New Jersey.

             WHEREFORE, Plaintiffs demands judgment against Kervan as follows:

          1.       Kervan, its officers, agents, servants, employees, representatives, parents,

 subsidiaries, affiliates, divisions, successors and assigns and all those persons or entities in active

 concert or participation with any of them who receive actual notice of the injunctive order, be

 preliminarily and permanently enjoined from:

                   A.     Using in any manner the Kervan Christmas Packaging, the Kervan

 Valentine’s Day Packaging or any other trade dress or packaging design that is confusingly or

 deceptively similar to the WELCH’S FRUIT SNACKS Trade Dress, in connection with the sale

 or promotion of Kervan’s goods, including, without limitation, Kervan’s SUNKIST FRUIT

 GUMMIES; and




                                                    18
 HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 19 of 20 PageID: 72




                  B.     Committing any other act calculated or likely to cause the public to

 believe that Kervan or its goods are in any way connected, affiliated or associated with Plaintiffs

 or their goods, or from otherwise competing unfairly with Plaintiffs.

          2.      Pursuant to 15 U.S.C. § 1118, that Kervan deliver up for destruction all material

 (including, without limitation, all packaging, catalogs, advertisements, promotional materials,

 brochures, signs, displays and/or stationary), within its possession, custody or control, either

 directly or indirectly, that bears a trade dress, package design or color combination confusingly

 similar to the WELCH’S FRUIT SNACKS Trade Dress.

          3.      Pursuant to 15 U.S.C. § 1116(a), that Kervan be directed to file with the Court

 and serve upon Plaintiffs, within thirty (30) days after entry of final judgment, a report in writing

 and under oath setting forth in detail the manner and form by which it has complied with the

 provisions set forth in paragraphs 1 and 2 above;

          4.      Pursuant to 15 U.S.C. § 1117(a), that Kervan be directed to account to Plaintiffs

 for all gains, profits and advantages derived from its wrongful acts and to pay Plaintiffs all

 damages sustained as a result of Kervan’s unlawful conduct;

          5.      Pursuant to 15 U.S.C. § 1117(a), that Plaintiffs recover from Kervan the greater of

 three times the amount of Kervan’s profits or any damages sustained by Plaintiffs, together with

 interest on such amount and the costs of this action;

          6.      Pursuant to 15 U.S.C. § 1117(a), that Plaintiffs recover from Kervan attorneys’

 fees and costs in this action; and




                                                  19
 HF 13661389v.1
Case 2:20-cv-20283-MCA-MAH Document 10 Filed 01/27/21 Page 20 of 20 PageID: 73




          7.      That Plaintiffs have such other and further relief as the Court deems just,

 equitable and proper.

 Dated: Newark, New Jersey                      Respectfully submitted,
        January 27, 2021
                                                HERRICK FEINSTEIN LLP

                                                By: /s/ David R. King_____________
                                                       David R. King
                                                       Leah Kelman
                                                One Gateway Center
                                                Newark, New Jersey 07102
                                                (973) 274-2000

                                                COWAN, LIEBOWITZ & LATMAN, P.C.
                                                Richard S. Mandel (to be admitted pro hac vice)
                                                Jonathan Z. King (to be admitted pro hac vice)
                                                114 West 47th Street
                                                New York, NY 10036
                                                (212) 790-9200




                                                   20
 HF 13661389v.1
